DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MICHAEL DAVID SANDOVAL,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D21-2193

                            [February 16, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Kathryn Nelson, Judge; L.T. Case No. 562021MM000317A.

  Carey Haughwout, Public Defender, and Elijah Giuliano, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Pablo Tapia,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals a written probation order entered following his
plea to one count of battery. He argues the trial court erred in entering
the order after the record had been transmitted to this court in his direct
appeal. He also argues the court erred in imposing special conditions,
which were not pronounced at sentencing. We affirm in part and reverse
in part.

   Following his plea, the trial court sentenced the defendant to sixty days
in county jail, followed by ten months of probation. The defendant timely
appealed the judgment and sentence. The trial court clerk transmitted the
record to this court on August 2, 2021. Twenty-nine days later, on August
31, 2021, the trial court entered the written probation order.

   In September, the defendant filed a Florida Rule of Criminal Procedure
3.800(b)(2) motion to correct errors in his sentence. He raised the following
issues:
      1. The trial court lacked jurisdiction to enter the probation
         order because the record on appeal had been transferred
         to this court.

      2. The written probation order contained five special
         conditions that the court did not orally pronounce.

      3. The order enhanced the restriction that prohibited him
         from having any contact with the victim.

      4. The court incorrectly assessed a $25 cost of investigation.

   The State responded that the challenged conditions were standard and
did not need to be orally pronounced. The court had jurisdiction to enter
the probation order because doing so was ministerial in nature. And the
no-contact order inherently implied no contact with the victim’s residence,
place of employment, etc.

   The trial court agreed the $25 cost of investigation should be stricken
but rejected the other arguments and otherwise denied the motion to
correct sentence. The defendant now appeals.

    The defendant continues to argue the trial court lacked jurisdiction to
enter the written probation order because the record had been transferred
to this court. The State concedes error on this point. We have explained
a trial court is not divested of jurisdiction to issue written orders
conforming to oral pronouncements once the notice of appeal is filed if the
written order is entered before the record on appeal is transmitted.
Escobar v. State, 189 So. 3d 1029, 1032 (Fla. 4th DCA 2016).

   Here, the written probation order was entered after the record on appeal
had been transferred. The trial lacked jurisdiction to enter the probation
order at that time. We therefore reverse and remand the case for the trial
court to reenter the written probation order with the following corrections.
See Witham v. State, 311 So. 3d 34 (Fla. 4th DCA 2021).

   Next, the defendant argues the trial court erred in ordering him to pay
$65 for the first month of the probationary period and $55 each month
thereafter because these discretionary costs were not pronounced at
sentencing. The State agrees and so do we.

   Section 948.09(1)(b), Florida Statutes (2020), provides that any person
placed on misdemeanor probation by a county court must contribute not
less than $40 per month. Statutorily mandated costs may be imposed

                                     2
without notice to the defendant. Finkelstein v. State, 944 So. 2d 1226,
1227 (Fla. 4th DCA 2006). “However, the trial court is required to give the
defendant notice of the imposition of discretionary costs and to make an
oral pronouncement of such costs and their statutory basis. If this does
not occur, and discretionary costs are made a condition of probation, they
are to be stricken, and cannot be re-imposed.” Id. (internal citation
omitted). We therefore reverse and remand the case to the trial court to
reduce the monthly supervision cost to $40 per month. See Bartolone v.
State, 327 So. 3d 331 (Fla. 4th DCA 2021).

   The defendant next argues the court erred in requiring him not to visit
places where intoxicants, drugs, or other dangerous substances are
unlawfully sold, dispensed, or used without requiring the defendant’s
knowledge. While reading this provision with the standard probation
condition would require the defendant’s knowledge, we suggest upon
remand the trial court amend the condition to reflect the defendant may
not “knowingly visit” such prohibited places. See Nelson v. State, 669 So.
2d 1145, 1147 (Fla. 4th DCA 1996).

   We have reviewed the remaining challenged conditions. 1 We find no
error in the court’s imposition of the standard conditions or with its explicit
clarification of some of them. We therefore affirm on the remaining issues.

    Affirmed in part; reversed in part and remanded.

GERBER and LEVINE, JJ., concur.

                               *           *           *

    Not final until disposition of timely filed motion for rehearing.

1   (a) Report to the probation officer as directed.

    (b) Permit the probation officer to visit him or her at his or her home or
        elsewhere.

    (c) Work faithfully at suitable employment insofar as may be possible.

    (d) Remain within a specified place.

    (e) Live without violating any law. A conviction in a court of law is not
        necessary for such a violation of law to constitute a violation of
        probation, community control, or any other form of court-ordered
        supervision.


                                           3